DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/15/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, WO 97/10439 was not considered because the provided copy was the incorrect reference (Applicant submitted WO 97/10437).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "small" in claim 1 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Werner et al. (US 5658126), hereinafter referenced as Werner.
Regarding claim 1, Werner discloses a side channel compressor for compressing a gas, the compressor comprising: a housing (1, 2), at least one impeller (6) arranged in the housing (1, 2) and configured to be driven in rotation about a central axis (implicit), and at least one seal assembly (8) arranged in the housing and including at least one sealing device configured to seal at least one gap (12) between the housing and the at least one impeller, and is forced radially outward with respect to the central axis in order to keep the at least one gap small, and at least one sealing-device-holding device (9, 10) which configured to hold the at least one sealing device in an axially secured fashion with respect to the central axis, and which includes at least one main holding body (Figure 2; Col. 2, Lines 11-31).
Regarding claims 2-3 and 8, Werner discloses the side channel compressor according to claim 1 above. Werner further discloses the at least one sealing-device-holding device and the at least one sealing device are axially immovable, in the mounted state, in relation to one another with respect to the central axis (holding rings 10 form a radially outward pointing holding protrusion and in engagement 
Regarding claims 4-6, Werner discloses the side channel compressor according to claim 3 above. Werner further discloses the at least one holding projection engages laterally on the outside of the at least one sealing device, wherein the at least one holding projection projects radially outward with respect to the central axis from the at least one main holding body, and the at least one holding projection is arranged on the edge of the at least one main holding body (see Figure 2; holding projection 10 in combination with main holding body 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (US 5658126), hereinafter referenced as Werner in view of Fischer (US 6019571).
Regarding claims 9-11;
Werner discloses the side channel compressor according to claims 1 and 3 above.
Werner fails to teach the at least one sealing-device-holding device has at least one spring projection which projects radially with respect to the central axis from the at least one main holding body and is supported in relation to the housing, and forces the at least one sealing device radially outward with respect to the central axis, wherein the at least one spring 
Fischer teaches a side channel compressor with a housing (1) and impeller (2-4) and at least one sealing device (8) that includes at least one sealing device holding device (Figures 2-3; 10, 13) which has at least one spring projection (10) which projects radially with respect to the central axis from the at least one main holding body and is supported in related to the housing, and forces the at least one sealing device radially outward with respect to the central axis (Figures 2-3). The at least one spring projection is constructed in the manner of a tab (“tab” portions are attached with 13, and/or the element includes a tab like shape). The at least one spring projection projects radially inward with respect to the central axis from the at least one main holding body (Figures 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing device of Werner such that the at least one sealing-device-holding device has at least one spring projection which projects radially with respect to the central axis from the at least one main holding body and is supported in relation to the housing, and forces the at least one sealing device radially outward with respect to the central axis, wherein the at least one spring projection is constructed in the manner of a tab, and the at least one spring projection projects radially inward with respect to the central axis from the at least one main holding body as taught by Fischer for the purposes of fastening the seal assembly to the housing.
	Regarding claim 15;
Werner discloses the side channel compressor according to claim 1 above.
Werner fails to teach the at least one sealing device holding device is embodied in one part.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing device of Werner such that one sealing device holding device is embodied in one part as taught by Fischer for the purposes of fastening the seal assembly to the housing.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (US 5658126), hereinafter referenced as Werner in view of Fischer (US 6019571), and further in view of Hitachi (JP S59-128993A).
Werner in view of Fischer teaches the side channel compressor according to claim 9above.
Werner as modified fails to teach the at least one spring projection is arranged in a spaced-apart fashion on the wedge of the at least one main holding body.
Hitachi teaches a side channel compressor (Figure 2) which includes a sealing element (sliding bodies 20, 21, 15, 16) which are held in place by at least one spring projection arranged in a spaced apart fashion on the edge of the at least one holding body (see spring wave elements 19 within grooves 17; because of the wave element, the projections are spaced apart)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring element of Werner such that the at least one spring projection is arranged in a spaced-apart fashion on the wedge of the at least one main holding body as .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (US 5658126), hereinafter referenced as Werner in view of Hitachi (JP S59-128993A).
Werner discloses the side channel compressor according to claim 3 above.
Werner fails to teach the at least one holding projection and the at least one spring projection project radially in opposite directions from the at least one main holding body.
Hitachi teaches a side channel compressor (Figure 2) which includes a sealing element (sliding bodies 20, 21, 15, 16) which are held in place by at least one spring projection arranged in a spaced apart fashion on the edge of the at least one holding body (see spring wave elements 19 within grooves 17; because of the wave element, the projections are projecting radially in opposite directions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring element of Werner such that the at least one holding projection and the at least one spring projection project radially in opposite directions from the at least one main holding body as taught by Hitachi for the purposes of attaching and mounting the seal in place, reducing fluid escape at the blade tips.
Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krines (US 20070059154) teaches a side channel compressor with a spring action seal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745